Title: From Benjamin Franklin to the Abbé Martin Lefebvre de La Roche, 7 December 1778
From: Franklin, Benjamin
To: La Roche, Martin Lefebvre, abbé de


à Passy ce 7 Decembre 78
Voici, mon cher Maitre, deux Exercices de plus:— L’un est la Suite de l’Hypothese; l’autre en forme de Billet à Nôtre Dame d’Auteuil.— Je suis charmé toujours de vos Corrections, mais comme je vois par ceux que vous avez faits vers le fin du 22e Article que je n’ai pas été assez clair pour étre entendu, Je crois qu’il sera mieux d’omettre les dernieres 5 ou 6 Lignes, nommement tous ceux qui suivent le Mot Electricité. Ainsi vous pouvez corriger vôtre Copie Car ces Lignes ne sont pas necessaires— Voilà un autre Exercice!—
 
Addressed: A Monsieur / Monsieur L’Abbé de la Roche / à Auteuil
